Case 7:21-cv-01574-VB Document 54 Filed 06/09/21 Page 1of1

 

 

 

 

 

 

UNITED STATES DISTRICT COURT eee
SOUTHERN DISTRICT OF NEW YORK Lo CURENT |
soe --- aon X ov ay EY POLE
eLRC Ce Nie Ad. c Wh ta Bh Me }
LEON LIPSAY, . !
- - oe . ' Tah ceemenaeen ficcpacege opin ui
, Plaintitf '  orpER OF | parte _G / / 2
; PARTIAL DISMISSAIZ OE
GENESIS FS CARD SERVICES, INC; and
TRANS UNION LLC, 21 CV 1574 (VB)
Defendants. :
sesreren x

 

The Court has been advised plaintiff and defendant Trans Union LLC, have reached a
settlement in principle in this case. Accordingly, it is hereby ORDERED that this action is
dismissed as to Trans Union LLC only, without costs, and without prejudice to the right to
restore Trans Union LLC to the action, provided the application to restore Trans Union LLC to
the action is made by no later than September 6, 2021. To be clear, any application to restore
Trans Union LLC to the action must be filed by September 6, 2021, and any application to
restore Trans Union LLC to the action filed thereafter may be denied solely on the basis that it is
untimely.

The Clerk is instructed to terminate Trans Union LLC from the docket.

Dated: June 9, 2021

White Plains, NY
SO ORDERED:

Vill

Vincent L. Briccetti
United States District Judge

 
